DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below as necessitated by Applicant’s claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0134486 A1 to LiCausi, “LiCausi `486”, in view of U.S. Patent Application Publication Number 2017/0186842 A1 to Leobandung et al., “Leobandung”.
Regarding claim 9, LiCausi `486 discloses a method, the method comprising:
constructing a nanoscale structure site over a substrate (structure 110, ¶ [0019]);
forming (Figure 2A) a mandrel (112, ¶ [0019]) over the nanoscale structure (110);
forming (Figure 2B, 2C) a first set of spacers (114A, ¶ [0020],[0021]) adjacent the mandrel;
forming (Figure 2D, 2E) a second set of spacers (116A, ¶ [0022],[0023]) adjacent the first set of spacers;
forming (Figure 2F, 2G) a third set of spacers (118A, ¶ [0024],[0025]) adjacent the second set of spacers, wherein the first (114A), second (116A), and third (118A) set of spacers are formed sequentially;
selectively removing (Figure 2H, ¶ [0026]) the mandrel (112) and the second set of spacers (116A); and
etching (Figure 2I, ¶ [0027]) the nanoscale structure (110) to form nanoscale structures (120A, 120B) having different widths (114AW versus 118AW, ¶ [0025]) and different spacing (112W versus 116AW, ¶ [0019],[0023]) therebetween,
wherein the second set of spacers controls (116A) spacing between the nanoscale structures (120A and 120B), and
wherein the first set of spacers (114A) control a width of a first set of nanoscale structures (120A) and the third set of spacers (118A) control a width of a second set of nanoscale structures (120B).
LiCausi `486 fails to clearly teach wherein the nanoscale structures are nanosheet stacks.
Leobandung teaches wherein nanoscale structures (104,106 stacks 108) are nanosheet stacks (Abstract, ¶ [0004],[0026]-[0032]) and are patterned using sidewall structures (e.g. FIG. 3 sidewalls 302, etched in FIG. 6).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of LiCausi `486 on nanosheet stacks as taught by Leobandung in order to further scale down the size of nanosheet stacks (LiCausi `486 ¶ [0005],[0018]) and/or desirably include different target widths and spacings (LiCausi `486 ¶ [0032]) and since Leobandung teaches wherein nanosheet stacks may be etched using a sidewall image transfer (SIT) process (¶ [0027]) and LiCausi `486 teaches an improved sidewall image transfer process (Abstract, ¶ [0009]).
Examiner’s Note: the preamble language “for constructing high-density static random access memory (SRAM)” in claim 9 is interpreted as the recited purpose or intended use for the method, see e.g. MPEP 2111.02, since the body of the claim recites a structurally complete method and does not import structure of a static random access memory (SRAM).  However, dependent claim 10 introduces specifically wherein the second set of nanosheet structures are nFET nanosheet structures and the first set of nanosheet structures are pFET nanosheet structures which brings in structural elements of static random access memory (SRAM) (e.g. a conventional 6T-STRAM includes 4 nFETs and 2 pFETs in a specific configuration).

Regarding claim 15, LiCausi `486 in view of Leobandung yields the method of claim 9, and LiCausi `486 in view of Leobandung further yields wherein the second set of spacers (LiCausi `486 spacers 116A) control the spacing between the first set of nanoscale (nanosheet when applied to Leobandung) structures (LiCausi `486 structures 120A) and the second set of nanoscale (nanosheet when applied to Leobandung) structures (LiCausi `486 structures 120B).
Allowable Subject Matter
Claims 1-5,8,16-20 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, e.g. U.S. Patent Application Publication Number 2013/0196508 A1 to LiCausi, “LiCausi `508” teaches a method (e.g. Figure 4A-4S) for constructing high-density static random access memory (SRAM) (Title), the method comprising:
forming a nanoscale SRAM (e.g. Figure 2) by a sidewall image transfer (SIT) process (Figure 4A-4S, Title); and
independently tuning (Figure 4S) widths of n-type field effect transistor (nFET) nanoscale structures (e.g. 202(N1), 204(N2), 210(N3), 212(N4), ¶ [0036],[0039]) and p-type field effect transistor (pFET) nanoscale structures (e.g. 206(P1), 208(P2)) of the nanoscale SRAM by using multiple sets of spacers (e.g. Figure 4K spacers 219A-219D or 229A-229B, 240, 239A-239B, ¶ [0026]-[0033]), wherein at least one of the sets of spacers (240, ¶ [0031]) controls spacing between the nFET nanoscale structures and the pFET nanoscale structures (e.g. spacing between N2 and P1 or between P2 and N3), as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2020/0135740 A1 to Liaw teaches an SRAM with nanosheet devices (e.g. Fig. 3A nanosheet NFETs 302 and 312 and pFETS 308, ¶ [0031]-[0035]), wherein the widths of the nFET nanosheet structures (e.g. widths W2) and PFET nanosheet structures (e.g. widths W4) are independently tuned (i.e. not equal), as discussed previously.

Although prior art teaches the limitations of claim 9 as discussed above, prior at fails to reasonably teach or suggest additionally wherein the second set of nanosheet structures are nFET nanosheet structures and the first set of nanosheet structures are pFET nanosheet structures since this language brings in structural elements of static random access memory (SRAM) (e.g. a conventional 6T-STRAM includes 4 nFETs and 2 pFETs in a specific configuration) which is not taught in sufficient detail by the prior art as claimed in claim 10 together with all of the limitations of claim 9 as claimed.  Claims 11-14 are objected to insofar as they depend upon and include all of the limitations of claims 10 and 9 together.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891